Citation Nr: 0926335	
Decision Date: 07/15/09    Archive Date: 07/22/09	

DOCKET NO.  06-17 880A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to 
October 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, as well as an April 2006 decision by a Decision 
Review Officer in San Diego, California.

In correspondence of June 2006, the Veteran and her 
accredited representative indicated that they did not wish to 
perfect her appeal regarding an initial compensable 
evaluation for service-connected otitis media.  Accordingly, 
that issue is not currently before the Board.

The appeal as to the issue of an initial evaluation in excess 
of 10 percent for service-connected patellofemoral pain 
syndrome of the right knee is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.


REMAND

Upon review of this case, the Board notes that, in 
correspondence of August 2007, the Veteran indicated that she 
wished to appear before a Veterans Law Judge via a 
videoconference hearing at the VA RO located in San Diego, 
California.  To date, the Veteran has not been afforded that 
hearing before a Veterans Law Judge.  Nor has her request for 
such a hearing been withdrawn.

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  When suitable facilities and 
equipment are available, an appellant may be scheduled for an 
electronic hearing.  Any such hearing will be in lieu of a 
hearing held by personally appearing before a Member or panel 
of Members of the Board, and shall be conducted in the same 
manner as, and considered the equivalent of, such a hearing.  
See 38 C.F.R. § 20.700 (2008).  Inasmuch the RO schedules 
videoconference hearings, a remand of this matter to the RO 
is warranted.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following action:

The RO should take appropriate action to 
schedule the Veteran for a 
videoconference hearing before a Veterans 
Law Judge at the RO located at San Diego, 
California.  A copy of the letter 
scheduling the Veteran for that hearing, 
along with a transcript of the hearing, 
should be included in the claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

